Citation Nr: 1217746	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  05-32 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for low back strain with decreased range of motion, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel





INTRODUCTION

The Veteran had active service from October 1983 to October 1986 and from June 1993 to November 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in North Little Rock, Arkansas.  This matter was most recently before the Board in June 2011, at which time it was remanded for further development.  

The issue of entitlement to service connection for a left shoulder disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, the Board must remand this case again because the record raises a serious question as to whether there is bilateral lower extremity radiculopathy/ neuropathy as a consequence of the Veteran's service-connected disability.  

In this regard, a February 24, 2010 VA examination revealed that light touch and pain were 1/2 on the left and right.  The examiner stated that the Veteran had subjective patterns of sensory loss in the lateral aspect of the thighs, calves, and feet.  Knee and ankle jerk were 2+ on the left, and right ankle and knee jerk were absent.  Despite this, the examiner stated that clinical examination was negative for radiculopathy.  

Even accepting the February 2010 examiner's finding that the examination was negative for radiculopathy, subsequent medical evidence calls this finding sharply into question.  At the time of a March 2010 outpatient visit, the Veteran reported pain radiating down the lower extremities, and the examiner rendered a diagnosis of chronic low back pain with a myofascial component.  In April 2010, the Veteran was seen with complaints of low back pain and numbness and tingling in his lags for the past three weeks.  The Veteran also noted urinary frequency.  Private treatment records obtained subsequent to the June 2011 Board remand reveal that the Veteran was seen with complaints of low back pain in April 2010, with a diagnosis of low back pain with bilateral leg pain being rendered.  

In short, there is a real question as to whether the Veteran now has radiculopathy/ neuropathy, as well as possible urinary involvement, as a consequence of the service-connected disability.  See VAOPGCPREC 11-95 (April 7, 1995) (reexamination is warranted in cases where increased severity is indicated).  The Board thus finds that a new VA examination is "necessary" under 38 C.F.R. § 3.159(c)(4) to ascertain the presence and degree of any associated objective neurological abnormalities.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA spine examination, conducted by an examiner who has had the opportunity to review the claims file (and the contents of this REMAND).

The examiner should first conduct range of motion testing and comment on the presence and extent of any ankylosis, painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.

The examiner should also describe the frequency and duration of any doctor-prescribed bedrest (i.e., incapacitating episodes).

Finally, the examination should encompass neurological testing.  Based upon such testing and any additional testing deemed necessary (e.g., bowel or bladder), as well as the February 2010 VA examination and the noted subsequent out treatment records, the examiner should comment on whether the Veteran has radiculopathy/neuropathy of one or both lower extremities, or bowel and/or bladder dysfunction.  For each related abnormality noted, the examiner must address the symptoms and severity of such abnormality.

All opinions must be supported by a complete rationale in a typewritten report.

2.  Then, the claim should be readjudicated, with full consideration of whether separate evaluations are warranted for any associated objective neurological abnormalities.  If the determination of this case is less than fully favorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before this case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



